DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 30 November 2021.

Response to Amendment
Claims 1-4, 7-8, and 10-12 have been amended. Claims 1-12 are pending.
In view of the amendments to the claims, the objections thereto, as well as the rejections of claims 2-12 under 35 USC 112(b), as presented in the previous action (Non-Final Rejection filed on 31 August 2021), are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 November 2021, with respect to the rejections of claims 1 and 2 under 35 USC 103, have been fully considered and are persuasive.  Specifically, Applicant notes that the terms “intermediate circuit voltage” and “intermediate circuit current” are synonymous with the terms “DC link voltage” and “DC link current,” respectively (Remarks, p. 8, “In contrast”). Applicant argues that the cited prior art does not disclose the determination of filter contamination using these parameters (Remarks, p. 8, “In contrast”). It is the examiner’s assessment that the skilled practitioner would have recognized the terms “intermediate circuit voltage” and “intermediate circuit current” as relating specifically to DC or buss link circuits, and that the cited prior art does not provide a disclosure of this teaching. The rejections of the claims have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-12. The concept of a device for detecting filter soiling of a filter system having at least an air filter installed in an air duct and an electrically controlled fan having a fan motor for producing an air flow in the air duct, wherein the device comprises:
at least a motor controller for controlling the fan motor by means of pulse width modulation  control, and
an evaluating apparatus for determining an actual rotational speed of the fan in accordance with an actual degree of modulation a motor current for achieving the actual rotational speed, wherein, in the evaluating apparatus, setpoint value pairs for a setpoint rotational speed at a setpoint degree of modulation are also stored, the evaluating apparatus including a comparator which is configured to compare the actual value pairs with the setpoint value pairs and to obtain a degree of filter soiling of the air filter therefrom as well as from an intermediate circuit voltage and an intermediate circuit current (claim 1) is considered to define patentable subject matter over the prior art.
Likewise, the concept of a detection method for determining filter sailing of a filter system having at least an air filter installed in an air duct and an electrically controlled fan for producing an air flow in the air duct, wherein a motor controller and an evaluating apparatus are provided, having the following steps:
determining an actual rotational speed of the fan, 
determining an actual degree of modulation of the motor current in order to achieve the actual rotational speed, 
comparing the actual value pairs with stored setpoint value pairs, 

determining whether a deviation of the actual value pairs from the setpoint value pairs exceeds a maximum predefined deviation, 
recording an intermediate circuit voltage and an intermediate circuit current, and
evaluating the deviation of the actual value pairs from the setpoint value pairs as well as evaluating the intermediate circuit voltage and the intermediate circuit current to obtain a degree of filter soiling (claim 2) is considered to define patentable subject matter over the prior art.
The invention provides a cost-effective concept for detecting and/or measuring filter soiling which can be implemented with a small number of components (p. 2, lines 9-11).
The closest prior art is regarded to be Nakayama et al. (JPH10160228A), which discloses a device for properly detecting choking of a filter without using a special part (p. 2/19) having a filter 48 disposed between a suction port 46 and a blowout port 50 (Fig. 3; [0027]), a drive circuit 68 for controlling a fan motor 76 (Fig. 4; [0031]-[0032]), wherein the device comprises a microcomputer 74 that controls a PWM 124 which outputs a duty ratio to a drive unit 126 of the fan motor 76 ([0050])) and a step comparison correction unit 132 ([0054]) and a determination unit 134 of the microcomputer 74 ([0057]) (an evaluating apparatus). Using units 132 and 134, the microcomputer 74 compares the step of a set control signal with the step of an actual control signal ([0060]) that corresponds to a set number of revolutions ([0052]) or a set rotational speed ([0054]) (i.e., a setpoint rotational speed), and wherein a actual control signal (i.e., an actual degree of modulation) corresponds to an actual rotation speed of the fan motor 76 ([0059]) (i.e., determining an actual rotational speed of the fan in accordance with an actual degree of modulation). When the comparison result output from the step comparison correction unit 132 exceeds a predetermined value, the determination unit 134 determines that the filter 48 has clogged ([0058]). 
Hirt et al. (DE102014109554A1) discloses means for detecting a contamination or clogging state of a filter ([0009]) that uses a characteristic value of a fan motor that corresponds to the unpolluted or unclogged state of a filter ([0010]) in order to compare it to that characteristic value when the filter is contaminated or clogged ([0011]). 
Matsuzaki et al. (US 8,328,905 B2) teaches that an increase in motor speed occurs naturally in a clogged filter, so that fan motor speed can be used to detect clogging, and that no sensor for measuring air flow rate is needed to detect the clogging (col. 5, lines 39-48, 59-61).
However, these prior arts do not teach or suggest the use of intermediate circuit voltage or intermediate circuit current, as those terms are understood in the art, to determine a degree of filter soiling.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772